PER CURIAM.
The appellant challenges an order denying his 3.800(a) motion, alleging that because he was not given credit for time served in prison during the incarcerative portion of his split sentence towards his newly-imposed prison sentence of 22 years for violating probation, his sentence is illegal in that it exceeds the 30-year statutory maximum for a first-degree felony. Because the record indicates appellant was given prison credit for time served, and therefore his sentence does not exceed the statutory maximum, we affirm. However, our affirmance is without prejudice to seek administrative remedies with the Department of Corrections, if he wishes to challenge the department’s calculation of such credit. See Grimes v. State, 657 So.2d 938 (Fla. 1st DCA 1995); Riddell v. State, 534 So.2d 907 (Fla. 1st DCA 1988).
MICKLE and LAWRENCE, JJ., concur.
KAHN, J., concurs in result with opinion.